             Case 1:16-cv-02137-RA Document 358 Filed 04/09/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 ENRICHETTA RAVINA,
                                                                Civ. No. 1:16-cv-02137
        PLAINTIFF,

 -- against --                                                  ECF CASE

 COLUMBIA UNIVERSITY AKA THE                                    DECLARATION OF
 TRUSTEES OF COLUMBIA UNIVERSITY IN                             ALEXANDRA HARWIN IN
 THE CITY OF NEW YORK AND GEERT                                 SUPPORT OF PLAINTIFF’S
 BEKAERT,                                                       MOTION IN LIMINE #4

        DEFENDANTS.

        ALEXANDRA HARWIN, an attorney admitted to practice before the courts of the State

of New York and this Court, hereby declares, under penalty of perjury, pursuant to 28 U.S.C. §

1746, that the following is true and correct:

        1.       I am a partner at the firm Sanford Heisler Sharp, LLP, counsel to Plaintiff

Enrichetta Ravina. I am familiar with the facts set forth below and submit this Declaration on

behalf of Ms. Ravina in support of her Motion in Limine to Exclude Evidence of or Reference to

Plaintiff’s History with Her Ex-Boyfriend.

        2.       Attached hereto as Exhibit A is a true and correct copy of excerpts from the

deposition of Plaintiff Enrichetta Ravina, taken on May 8, 2017.

        3.       Attached hereto as Exhibit B is a true and correct copy of documents from the

                                                      introduced at Plaintiff’s deposition on May 8,

2017.

        4.       Attached hereto as Exhibit C is a true and correct copy of



        5.       Attached hereto as Exhibit D is a true and correct copy of the Amended Expert

                                                  1
            Case 1:16-cv-02137-RA Document 358 Filed 04/09/19 Page 2 of 2



Report of Dr. Ronald Schouten dated April 16, 2018.

       6.       Attached hereto as Exhibit E is a true and correct copy of excerpts from the

deposition of Dr. Schouten, taken on May 22, 2018.

       7.       Attached hereto as Exhibit F is a true and correct copy of the Declaration of Dr.

Howard Silbert dated January 31, 2018.

       8.       Attached hereto as Exhibit G is a true and correct copy of excerpts from the

deposition of Dr. Silbert, taken on June 19, 2017.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 18, 2018.


                                      _______________________________________________
                                      Alexandra Harwin




                                                 2
